Citation Nr: 0212401	
Decision Date: 09/18/02    Archive Date: 09/26/02	

DOCKET NO.  00-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1999 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded the appeal in 
February 2001.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss that is 
related to active service.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; residuals 
of a wound to Muscle Group X on the right, evaluated as 30 
percent disabling; degenerative joint disease of the right 
knee, evaluated as 30 percent disabling; a moderate wound of 
Muscle Group VI on the left, evaluated as 20 percent 
disabling; and post appendectomy scar and atrophy of the 
right testicle, both evaluated as noncompensably disabling.  
The combined current rating for service-connected 
disabilities is 70 percent.

3.  The veteran has not worked since his retirement in 1987 
at age 65; he has work experience on turbine engines, an 
eighth grade education, and has moved cars for a car dealer.

4.  Service-connected disabilities do not prevent the veteran 
from engaging in substantial and gainful employment 
compatible with his education and work experience.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service and the service incurrence of bilateral 
hearing loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

2.  The criteria for a total disability rating by reason of 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case, 
as well as notification letters, including a June 2001 letter 
regarding the VCAA, advising them of the evidence considered, 
pertinent governing legal criteria, as well as the evidence 
necessary to establish entitlement to the requested benefits, 
including who would obtain that evidence, and the reason for 
the denials.  In essence the matter of "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Following the Board's February 2001 remand, the veteran was 
scheduled for examinations.  He failed to report for the 
examinations.  In a September 2001 statement, he indicated 
that he was unable to travel due to his health and would be 
unable to report for the VA examinations.  He indicated that 
if he had to travel any distance he would be unable to report 
for the examinations and requested that he be advised.  In 
December 2001, a supplemental statement of the case was 
issued indicating that the veteran had failed to report for 
his scheduled examinations and that if he desired to be 
rescheduled for his examinations he must notify the VA in 
writing of his willingness to report.  The veteran did not 
respond to that communication.  VA treatment records have 
been obtained and the veteran has submitted statements from a 
private physician.  The veteran was afforded VA examinations 
in April 1999.  Therefore, it is concluded that the VA has 
complied with the VCAA and the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Hearing Loss

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).

The veteran's enlisted record and report of separation 
reflects that his military occupational specialty was heavy 
machine gunner and it indicates that he served in combat 
during World War II, receiving awards that include the Purple 
Heart.  Therefore, the Board concludes that the veteran was 
exposed to the noise of combat during his active service.  
However, service medical records are silent for complaint, 
finding, or treatment with respect to any hearing loss.  The 
report of the veteran's September 1945 service separation 
examination indicates that the veteran's hearing was 15/15 
bilaterally.

The report of a November 1945 VA examination does not 
indicate any complaints or finding regarding hearing loss and 
indicates that the veteran's hearing was 15/15 bilaterally.

Impaired hearing is considered a disability under VA 
regulations when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the indicated frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

There is no competent medical evidence indicating that the 
veteran currently has hearing loss disability for VA 
purposes.  In response to a request for information, the 
veteran submitted an April 1999 statement indicating that he 
did not have a diagnosis of hearing loss from a doctor and 
the reports from the private physician, submitted by the 
veteran, and dated in June 1999 and April 2000, do not 
indicate any diagnosis of hearing loss.

In the absence of any competent medical evidence, including 
the absence of any assertion that such competent medical 
evidence exists, indicating that the veteran currently has 
bilateral hearing loss for VA purposes and competent medical 
evidence indicating that he did not have hearing loss at the 
time of his service separation examination or immediately 
following his separation from service, a preponderance of the 
evidence is against a finding that the veteran had bilateral 
hearing loss during his active service, within one year of 
discharge from his active service, or that he currently has 
bilateral hearing loss that is related to active service.

II.  Total Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.

The veteran's service-connected disabilities are PTSD, 
evaluated as 30 percent disabling; residuals of a wound of 
Muscle Group X on the right, evaluated as 30 percent 
disabling; degenerative joint disease of the right knee, 
evaluated as 30 percent disabling; residuals of a wound of 
Muscle Group VI on the left, evaluated as 20 percent 
disabling; and post appendectomy scar and atrophy of the 
right testicle, both evaluated as noncompensably disabling.  
The combined service-connected evaluation is 70 percent.

The reports of April 1999 VA orthopedic and muscle 
examinations reflects that the veteran did not use crutches, 
a brace, cane, or corrective shoes.  He had retired in 1987 
as a mechanic.  On examination of the veteran's right knee, 
there was objective evidence of painful motion, instability, 
weakness, and guarding of movement.  There was no edema, 
effusion, tenderness, redness, heat, or abnormal movement.  
Range of motion of the right knee was to 90 degrees in 
flexion, minus 29 degrees in extension, and there was 
anterior and posterior instability of the right knee.  The 
diagnosis included degenerative joint disease of the right 
knee with no loss of function due to pain.

June 1999 and April 2000 reports from a private physician 
indicate that the veteran had multiple nonservice-related 
disabilities including colostomy from colon cancer, 
pancreatitis, back surgery and spinal fusion, memory loss, 
vertigo, syncope, renal stones, cataract surgery, and 
depression.  Disabilities that were listed, that are related 
to service, include right foot wound and left arm wound.

VA treatment records, dated in 1998 and 1999, indicate that 
the veteran had mild depression with symptoms of PTSD.  His 
sleep was poor due to nightmares.  He spent his days working 
around the house and keeping busy.  He was high functioning 
and in good health.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, such disability shall be 
ratable at 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
as 40 percent or more and sufficient disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The veteran's service-connected PTSD has been evaluated under 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 9411 
(2001).  Diagnostic Code 9411 provides that a 30 percent 
evaluation will be assigned with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete task); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

There is no competent medical evidence indicating that the 
veteran experiences any of the symptoms that would warrant a 
50 percent evaluation under Diagnostic Code 9411.  The 
evidence indicates that the veteran does experience chronic 
sleep impairment and this more nearly approximates the 
criteria for a 30 percent evaluation.  Accordingly, the 30 
percent evaluation that has been assigned for his PTSD is 
appropriate and a preponderance of the evidence is against a 
greater evaluation for his service-connected PTSD.

The veteran's service-connected residuals of the wound of 
Muscle Group X on the right have been evaluated as 30 percent 
disabling under 38 C.F.R. Part 4, Diagnostic Code 5310 
(2001).  Diagnostic Code 5310 provides that a 30 percent 
evaluation will be assigned for severe injury to Muscle Group 
X.  This is the maximum schedular evaluation under Diagnostic 
Code 5310.  There is no competent medical evidence indicating 
that a higher evaluation is warranted than the highest 
schedular evaluation assigned for the service-connected 
residuals of a wound of Muscle Group X on the right.

Degenerative joint disease of the right knee has been 
evaluated as 30 percent disabling.  Extension that is limited 
to 20 degrees warrants a 30 percent evaluation.  Extension 
that is limited to 30 degrees warrants a 40 percent 
evaluation.  38 C.F.R.  Part 4, Diagnostic Code 5261 (2001).  
The record reflects that extension of the veteran's right 
knee is limited to 29 degrees.  Therefore, the 30 percent 
evaluation that has been assigned is appropriate.  The 
competent medical evidence indicates that there is no greater 
loss of motion even with consideration of pain and other 
factors to be considered under DeLuca v. Brown, 6 Vet. 
App. 321 (1993).  Therefore, a preponderance of the evidence 
is against an evaluation greater than the 30 percent under 
Diagnostic Code 5261.  The record also reflects that the 
veteran experienced instability of the right knee.  There is 
no indication that this instability is greater than slight 
and a separate 10 percent evaluation for slight instability 
of the right knee could be assigned, but this would not 
result in any greater combined service-connected evaluation.  
38 C.F.R. § 4.25, Part 4, Diagnostic Code 5257 (2001).

The veteran's residuals of a wound of Muscle Group VI on the 
left have been evaluated as 20 percent disabling under 
38 C.F.R. Part 4, Diagnostic Code 5306 (2001).  Diagnostic 
Code 5306 provides that a 20 percent evaluation will be 
assigned for moderately severe injury to the nondominant 
upper extremity.  A 30 percent evaluation will be assigned 
for severe injury to the nondominant upper extremity.  There 
is no competent medical evidence of record that would 
indicate that the veteran experiences greater than moderately 
severe injury of Muscle Group VI on the left.  There is no 
competent medical evidence indicating that the veteran 
receives any ongoing treatment for the residuals of a wound 
of Muscle Group VI on the left.  Therefore, a preponderance 
of the evidence is against an evaluation greater than the 20 
percent that has been assigned.

There is no competent medical evidence indicating that the 
veteran's post appendectomy scar or atrophy of the right 
testicle warrant a compensable evaluation.

The veteran has reported an eighth grade education and 
indicated that he last worked for a power company in 1987, at 
which time he retired at age 65.  While the veteran asserts 
that he is unemployable due to symptoms related to his 
service-connected disabilities, he is not qualified, as a 
layperson, to furnish medical opinions or diagnoses or 
provide medical etiologies.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For example, the veteran's 
private physician has submitted medical evidence indicating 
that the veteran has multiple nonservice-connected 
disabilities and the veteran is not qualified to associate 
which medical disability results in his asserted inability to 
obtain and retain gainful employment.

There is no competent medical evidence indicating that the 
veteran's service-connected disabilities cause him to be 
unable to obtain and retain gainful employment and a November 
1999 VA treatment record indicates that he was functioning at 
a high level and in good health.  In light of the above 
analysis, a preponderance of the evidence establishes that 
the veteran's service-connected disabilities alone are not of 
a nature and severity, bearing in mind his occupational and 
educational background, to prevent gainful employment in the 
area of his work experience.  He is not individually 
unemployable by reason of service-connected disability alone, 
and a total rating for compensation is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19.


ORDER

Service connection for bilateral hearing loss is denied.

A total rating for compensation purposes based on individual 
unemployability due to service-connected disability is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

